EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with H. M. Bedingfield on July 20, 2022. The application has been amended as follows. 

Claim 13 has been amended as follows: 
13.	The capnograph of claim 3, wherein the assessed respiratory/physiological conditions are determined from the group consisting of respiration rate, 2 concentration, CO2 waveform, end-tidal CO2 (EtCO2), changes in EtCO2, a slope of an increase in CO2 concentration, a change in a slope of the increase in CO2 concentration, time to rise to a predetermined percentage of a maximum value of CO2 concentration, a change in time to rise to a predetermined percentage of a maximum value of CO2 concentration, an angle of rise to a predetermined percentage of a maximum value of CO2 concentration, a change in an angle of rise to a predetermined percentage of a maximum value of CO2 concentration, breath-to-breath correlation, a change in breath-to-breath correlation, a CO2 duty cycle, a change in CO2 duty cycle, integrated pulmonary index (IPI), forced expiratory volume over a time interval, forced vital capacity

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
Objections to the claims and rejections of claims under 35 U.S.C. 112(b) in the previous Office action (mailed 04/28/2022) have been withdrawn in view of the amendments to the claims. Additionally, with respect to the rejection of claim 14 under 35 U.S.C. 112(a) in the previous Office action, Applicant contends assessing the claimed conditions based on CO2 data is well known in the capnography art (Remarks, pgs. 7-8). This assertion appears to be supported by the prior art, such as "Volumetric Capnography - The Next Advance in CO2 Monitoring" (Jaffe), indicating a known correlation between CO2 data as measured by capnography and the recited conditions (e.g., pg. 7). Accordingly, this rejection has also been withdrawn. 
With respect to the prior art of record, as discussed in the previous Office action, the prior art of record does not teach/suggest a capnograph, connector or assembly comprising a control unit configured to derive/determine one or more illumination parameters based at least on CO2 sensing data obtained by the capnograph to produce a first illumination pattern and a second illumination pattern, wherein the first illumination pattern comprises a first color indicative of a first respiratory/physiological condition and the second illumination pattern comprises a second, different color indicative of a second respiratory/physiological conditions of the subject.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791